IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

LIONEL CRAWFORD,                         NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-4780

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed January 30, 2015.

Petition Seeking Belated Appeal -- Original Jurisdiction.

Lionel Crawford, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition seeking a belated appeal of the order rendered on or about July 11,

2014, denying petitioner’s motion for postconviction relief in Jackson County Circuit

Court case number 12-076-CF, is granted. Upon issuance of mandate, a copy of this

opinion shall be furnished to the clerk of the lower tribunal for treatment as a notice of

appeal.

PADOVANO, CLARK, and MARSTILLER, JJ., CONCUR.